                                          Case 3:20-cv-02606-WHO Document 5 Filed 07/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL A.R. HITLER,                              Case No. 20-cv-02606-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   8                    Petitioner,                     ORDER OF DISMISSAL
                                   9             v.
                                  10
                                         ALL U.S. ATTORNEYS,
                                  11                    Respondents.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Mail sent by the Court to petitioner was returned as undeliverable more than 60
                                  14
                                       days ago. Accordingly, the action is DISMISSED (without prejudice) because petitioner
                                  15
                                       failed to keep the Court apprised of his current address pursuant to Civil Local Rule 3-
                                  16
                                       11(b) and because he failed to prosecute this matter, see Fed. R. Civ. P. 41(b).
                                  17
                                               Because this dismissal is without prejudice, petitioner may move to reopen the
                                  18
                                       action. Any such motion must contain (i) a petition on this Court’s form; and (ii) a
                                  19
                                       complete application to proceed in forma pauperis (or full payment for the $400.00 filing
                                  20
                                       fee).
                                  21
                                               The Clerk shall enter judgment in favor of defendants, and close the file.
                                  22
                                               IT IS SO ORDERED.
                                  23
                                       Dated: July 16, 2020
                                  24                                                     _________________________
                                                                                         WILLIAM H. ORRICK
                                  25                                                     United States District Judge
                                  26
                                  27
                                  28
